Citation Nr: 0714708	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-12 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for lumbar spondylosis and degenerative disc disease at T12.  

2.  Entitlement to an extension of a temporary total 
disability rating for convalescence following surgery in 
February 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from June 1997 to July 
2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Washington, DC, and Pittsburgh, 
Pennsylvania.  

A rating decision in July 2002 by the Washington, DC, RO 
granted service connection for lumbar spondylosis and 
degenerative disc disease at T12 and assigned a 20 percent 
rating.  The veteran filed a notice of disagreement (NOD) 
with that determination in February 2003.  And in an April 
2003 decision, the Washington, DC, RO assigned a temporary 
100 percent rating for convalescence from October 21, 2002, 
through November 30, 2002, whereupon the prior 20 percent 
rating resumed.  In April 2004, the Pittsburgh RO issued a 
decision assigning an additional temporary 100 percent rating 
for convalescence from February 2, 2003, through May 31, 
2003.  

A September 2004 statement from the veteran was construed as 
a claim for an extension of that latest temporary total 
disability rating.  That same month, the Pittsburgh RO issued 
a supplemental statement of the case (SSOC) that addressed 
both the schedular disability rating issue, as well as the 
issue relating to an extension of the temporary total 
disability rating.  A statement from the veteran's accredited 
representative in January 2005 also provided argument 
concerning extension of the temporary total disability 
rating.  

Although the procedure employed by the RO in adjudicating the 
issue concerning an extension of the temporary total 
disability rating did not strictly conform to standard 
practice, the veteran and his representative have clearly 
indicated they are appealing the RO's denial of an extension.  
The veteran has done everything he can do to advance his 
appeal of that issue.  Therefore, the Board will assume 
jurisdiction over the issue of the veteran's purported 
entitlement to an extension of a temporary total disability 
rating for convalescence following surgery in February 2003.  

That said, regrettably, the Board must remand this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  VA will 
notify the appellant if further action is required.


REMAND

As reflected in the September 2004 SSOC, the criteria for 
evaluating diseases and injuries of the spine - including 
degenerative disc disease, were revised in September 2003, 
during the pendency of this appeal.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  But unless otherwise expressly 
indicated, VA is precluded from applying the revised 
standards - even if more favorable, prior to the effective 
date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  
See, as well, VAOPGCPREC 3-2000 (Apr. 10, 2000) and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.

In addition, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that, with any form of arthritis, the provisions 
of 38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  

The record contains reports by the veteran's private 
physician dated through July 2003, as well as the report of 
an examination conducted for VA in June 2002.  None of these 
records, however, or for that matter any others in the claims 
file, contain clinical findings that include range of motion 
measurements in all planes, as now required, and none of the 
examiners specifically commented on whether the veteran has 
painful motion or incapacitating episodes due to his low back 
disability, information that also is necessary to properly 
evaluate this condition under the revised standards.  
Moreover, no examiner provided sufficient data to determine 
whether the veteran has functional loss due to this 
disability of the type discussed in DeLuca.  Therefore, the 
veteran should be scheduled for a comprehensive medical 
evaluation to obtain this necessary information.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 
Vet. App. 517, 526 (1995); and Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Also, a preliminary review of the file does not indicate the 
veteran has been furnished any notice complying with 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning his request for an extension of the 
temporary total disability rating.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim - including 
apprising him of whose specific responsibility, his or VA's, 
it is for obtaining the supporting evidence.  It would 
constitute prejudicial error for the Board to proceed with 
final appellate consideration of the veteran's claim without 
his first having been provided this requisite notice.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Also see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007); and Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ensure the veteran has been provided 
proper VCAA notice concerning both of his 
claims on appeal, including as discussed 
in Dunlap, supra.

2.  Schedule the veteran for an 
orthopedic examination to assess the 
severity of his low back disability.  And 
to facilitate making this determination, 
have the designated examiner review the 
claims file, including a copy of this 
remand, for the veteran's pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should 
be performed.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
lumbar spondylosis and degenerative disc 
disease at T12.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or from decreased 
strength, speed, or endurance, as well as 
any because of the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
premature/excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the low 
back disability that develops on 
prolonged use (e.g., repetitive activity) 
or when, for example, the veteran's 
symptoms are most prevalent ("flare-
ups").  To the extent possible, 
the examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during 
flare-ups.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, as well as 
the old and revised rating criteria.  If 
the claims are not granted to his 
satisfaction, send him and his accredited 
representative an SSOC addressing all 
evidence added to the record since the 
prior SSOC in September 2004, including a 
discussion of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Give them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



